Citation Nr: 0918164	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Sand 
Lake Hospital on April 29, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1963 to 
July 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Medical Center in Tampa, Florida, which 
is the Agency of Original Jurisdiction (AOJ) in this matter.

In March 2009, the Veteran appeared and gave testimony before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran presented to the emergency room at Sands Lake 
Hospital, on April 29, 2004 with a chief complaint of 
swelling in his right hand with pain.

3.  The objective evidence reflects that a VA facility was 
feasibly available to the Veteran to treat the swelling and 
pain in his right hand.  


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred on April 29, 2004, pursuant to the 
Veterans Millennium Health Care and Benefits Act, are not 
met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 
17.121, 17.1000- 17.1002 (prior to, and subsequent to October 
10, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the Veteran is required in order to 
comply with the duty to notify or assist.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000) introduced several fundamental changes into 
the VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded.  However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.  As this case concerns a legal 
determination of whether the Veteran is entitled to 
reimbursement for medical expenses under 38 U.S.C.A. §1725, 
the provisions of the VCAA are not applicable.  The 
provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the Veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that 
are deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132.

At any rate, the Veteran was provided with the notice 
required by the VCAA in an October 2004 letter provided to 
him after he initiated his appeal.  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records.  
Additionally, no expert medical opinion is necessary in this 
case, as a medical issue in not in question.  Consequently, 
the duty to notify and assist has been met.

Legal Criteria

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; 

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.
These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, because 
he is not service connected for any disabilities.  See 38 
C.F.R. § 17.1002.

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may." This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, 
the definition of "emergency treatment" under the 
regulations is not met.  Therefore, although the Veteran has 
not been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to the Veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised, effective October 10, 2008 is to be given 
retroactive effect; because, whether the version effective 
prior to October 10, 2008 or the version effective since 
October 10, 2008 is applied, the result is the same.  Namely, 
the appeal must be denied.

Analysis

The Veteran testified at a hearing before the Board in March 
2009 that he sought treatment for his right hand in April 
2004 after it had swollen to approximately twice its normal 
size and was painful.  

The Veteran indicated that on April 29, 2004 he called VA 
triage in Orlando and they told him to go to the nearest 
hospital.  The Veteran testified that the VA in Orlando did 
not have an emergency room; and that the closest VA emergency 
room was in Tampa which was approximately 80 miles from his 
location.  The Veteran indicated that he was able to drive 
himself to the hospital; and he stated that he had not 
considered his condition to be so critical as to warrant a 
call to 911, but he recalled feeling that he should go to a 
hospital as soon as possible.  The Veteran indicated that he 
went to the hospital on a weekday.

At the time the Veteran decided to go to the hospital, his 
hand had been bothering him for a couple days.  However, 
because he has gout and arthritis, the Veteran testified that 
he initially felt that the swelling in his hand was a flare-
up of those conditions.  As such, only when he woke-up with 
reportedly excruciating pain did the Veteran decide to call 
VA.

VA treatment records show that at 2:09 pm on April 29, 2004 
the Veteran called VA triage at the VA Medical Center in 
Orlando, Florida.  He was on the phone for approximately 20 
minutes (until 2:29 pm), during which time he described his 
swollen right hand, as painful and balloon like, and 
indicated that Benadryl had not helped.  The triage nurse 
informed the Veteran that unfortunately no appointments were 
available that day to see his primary care physician, and the 
nurse recommended that the Veteran use a local emergency 
department for treatment.

Records from Sand Lake Hospital show that at 1728 (i.e. 5:28 
pm), the Veteran presented for treatment at the emergency 
room complaining of swelling in his right hand.  The Veteran 
reported that his right hand had been bothering him for 2 
days.  He rated the pain as 9/10 and indicated that his hand 
was throbbing.  The Veteran was assessed with 
cellulitis/insect bite and medication was prescribed.  It is 
noted that the Veteran did not have a fever at the time he 
presented for treatment at the emergency room.

In his notice of disagreement, the Veteran indicated that if 
he had been told by the VA triage to go to Tampa, he would 
have.  The Veteran also asserted that he met all five 
circumstances for reimbursement, contending that he was 
financially liable to the hospital, he was enrolled in the VA 
healthcare system, he had no other medical coverage 
available, the closest facility was approximately 80 miles 
away (and the Veteran noted VA triage suggested that he go 
immediately and he stated that it was after normal hours), 
and emergency services were necessary (as evidenced by the 
fact that he was given an immediate IV for his hand 
infection).

It is not disputed that the Veteran is financially liable to 
Sand Lake Hospital; that the Veteran does not have any form 
of health insurance or coverage; that the Veteran does not 
have any legal recourse against a third party that will pay 
all or part of the bills; that the Veteran's complaints were 
unrelated to a workplace accident or injury; or that he is 
not eligible for reimbursement under 38 U.S.C.A. § 1728.

However, the Veteran's claim was denied by the Tampa VA 
Medical Center on the basis that a VA facility was feasibly 
available to treat his swollen hand.  

Close inspection of the timeframe involved indicates that the 
Medical Center determination was correct.

The Veteran argued that he could not drive 80 miles to the VA 
emergency room, because VA triage told him to go immediately 
to the emergency room.  However, his telephone conversation 
with VA triage concluded prior to 2:30 pm and the Veteran did 
not arrive at the Sand Lake Hospital emergency room for 
approximately 3 hours thereafter, arriving just before 5:30 
pm.  If the Veteran truly believed, as he testified, that his 
hand condition was a true emergency, a reasonable person 
would not have then taken 3 hours to drive to the emergency 
room.  

Although 80 miles is a sizable distance, the Board surmises 
that the Veteran would have been able to cover that distance 
within the 3 hours it took for him to get to Sand Lake 
Hospital after his phone call with VA ended, especially since 
the Veteran testified that he was capable of driving, and 
since the Veteran did in fact drive himself to the hospital 
that day.

Furthermore, while the Veteran has asserted that he had to go 
to the local emergency room, because it was after normal 
hours, the Veteran called VA at approximately 2 pm on a 
Thursday afternoon.  As such, it is unclear how this 
constitutes "after normal hours."   

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on April 29, 2004 pursuant to the Veterans 
Millennium Health Care and Benefits Act, are not met; as the 
objective evidence of record shows that a VA facility was 
feasibly available on April 29, 2004 to evaluate the 
Veteran's swollen right hand.  

Although the Board is sympathetic toward the Veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).

The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the Veteran received on April 29, 2004, 
under the provisions of 38 U.S.C.A. § 1725.  The appeal is 
therefore denied.


ORDER

Payment or reimbursement for private hospital care expenses 
incurred on April 29, 2004 is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


